Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification regarding laches

In light of the fact that the applicant has filed five (5) RCE’s between September 24, 2019 and May 1, 2021, applicant is hereby put on notice that the next filing of a Request for Continued Examination (RCE) under 35 CFR 1.114 MAY result in a rejection by invoking the equitable doctrine of laches, absent any action by applicant to advance this application to final issuance as a patent.  See Ex parte Hull, 191 USPQ 157, 160 [USPTO Bd of Apps.] 1975.
The doctrine of laches, meaning undue delay in claiming one’s rights, may result in the loss of those rights.  In this case, the right lost may be the right to a patent.
The instant application was filed on June 06, 2018.  It claims priority to provisional application no. 62516637, filed on June 07, 2017.  Subsequently, applicant has filed five (5) RCEs, each following a Notice of Allowance from the Examiner.  The submission requirement for each of the RCEs has been met by the filing of an Information Disclosure Statement (IDS) alone.  The claims have not been substantively amended since April 16, 2019, in response to a non-final office action.  A review of the prior art submitted with the RCEs, shows that the information provided appears to be merely cumulative to information already submitted in the application file.  This pattern of repetitive filings seems to be causing an undue and unreasonable delay in prosecution.  
The Federal Circuit has affirmed a rejection of claims in a patent application on the ground that applicant had forfeited his right to a patent under the doctrine of laches for In re Bogese, 303 F.3d 1362, 1369, 64 USPQ2d 1448, 1453 (Fed. Cir. 2002).
	Thus, as stated above, applicant is hereby put on notice that the next filing of a Request for Continued Examination (RCE) under 35 CFR 1.114 MAY result in a rejection by invoking the equitable doctrine of laches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Buckle, whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




James Buckle
Patent Examiner, Art Unit 3633

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633